Filed 1/25/21 P. v. Bryant CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Butte)
                                                            ----




THE PEOPLE,                                                                                  C091995

                   Plaintiff and Respondent,                                    (Super. Ct. No. 20CF00515)

         v.

DENNIS GREGORY BRYANT,

                   Defendant and Appellant.




         Appointed counsel for defendant Dennis Gregory Bryant asked this court to
review the record and determine whether there are any arguable issues on appeal.
(People v. Wende (1979) 25 Cal.3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal.4th 106, 110, 124.)




                                                             1
                                      BACKGROUND
        After making several unsubstantiated 911 calls reporting he was being harassed
and threatened by unknown individuals, defendant entered a convenience store and
intimidatingly approached an employee with a box cutter. Defendant then barricaded
himself in the store’s bathroom. Police officers arrived and after using a loudspeaker to
order him to come out and received no response, officers breached the bathroom door
with a battering ram and sent in a K-9 officer. Defendant struck the dog before officers
arrested him. Defendant had removed the toilet to block the door and burned marks on
the walls with a lighter.
        Defendant was charged with two felonies, arson (Pen. Code, § 451, subd. (c))1 and
vandalism over $400 (§ 594, subd. (a)), and two misdemeanors, assaulting a police
animal (§ 600, subd. (a)) and resisting a police officer (§ 148, subd. (a)(1)). Defendant
requested mental health diversion (§ 1001.36). The court denied the request based on the
recommendation of the behavioral health department that defendant would not benefit
from diversion. Defendant then pleaded no contest to all counts in exchange for
probation.
        At sentencing, the court suspended imposition of the sentence and placed
defendant on three years formal probation with 225 days credit for time served. The
court also imposed various fines and fees.

                                       DISCUSSION
        Appointed counsel filed an opening brief setting forth the facts of the case and
asking this court to review the record and determine whether there are any arguable
issues on appeal. (Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of
the right to file a supplemental brief within 30 days of the date of filing the opening brief.



1   Undesignated statutory references are to the Penal Code.

                                              2
More than 30 days elapsed and we received no communication from defendant. Having
undertaken an examination of the entire record, we find no arguable error that would
result in a disposition more favorable to defendant. Accordingly, we affirm the
judgment.

                                     DISPOSITION
      The judgment is affirmed.




                                                HULL, J.



We concur:




BLEASE, Acting P. J.




MURRAY, J.




                                            3